          Case 2:17-cv-00508-APG-NJK Document 38 Filed 12/01/20 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BANK OF AMERICA, N.A.,                                  Case No.: 2:17-cv-00508-APG-NJK

 4          Plaintiff                                           Order for Status Report

 5 v.

 6 BRAEWOOD HERITAGE ASSOCIATION,
   et al.,
 7
           Defendants
 8

 9         On August 17, 2020, the parties advised the court that they had settled this matter and

10 requested 60 days to file a stipulated judgment or a status report. Nothing has been filed since.

11         I THEREFORE ORDER the parties to file a stipulation of dismissal or a status report by

12 December 15, 2020. The failure to do so will result in dismissal of this case.

13         DATED this 1st day of December, 2020.

14

15
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23
